Citation Nr: 1031239	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress syndrome (PTSD), 
depressive disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to January 
1992.  He served in the Southwest Asia (SWA) theatre of 
operations from September 1990 through April 1991.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2004 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico, in which the veteran's previously denied claim for PTSD 
was reopened and the claim for service connection for PTSD was 
denied.

The veteran testified before the undersigned Veterans Law Judge 
in June 2007.  A transcript of the hearing is associated with the 
claims file.

In an August 2007 decision, the Board reopened the previously 
denied claim for service connection for PTSD and remanded the 
claim for further development, including verification of 
stressors.  The requested development has not been completed.  
Notwithstanding, the Board finds it may decide the case on the 
evidence presently of record.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result in 
a particular case because such adherence would impose additional 
burdens on the VA with no benefit flowing to the veteran).

VA and private treatment records show the Veteran has been 
diagnosed with PTSD, depressive disorder, and anxiety disorder.  
The issue has been recharacterized to comport with the medical 
evidence and is as reflected on the front page of this decision.




FINDING OF FACT

The medical evidence establishes that the Veteran is diagnosed 
with an acquired psychiatric disorder to include PTSD, depressive 
disorder, and anxiety disorder that is the result of stressful 
events the Veteran experienced during active service in SWA, 
including serving under combat conditions.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder to include PTSD, depressive disorder, and anxiety 
disorder have been met. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1137, 1154, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  Service Connection

Service connection may be established for disability resulting 
from injury or disease incurred in service. 38 U.S.C.A. § 1110. 
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service. A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service. See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following: 1) medical 
evidence of a diagnosis of PTSD in accordance with the criteria 
of Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994) (DSM-IV), which is presumed to include both adequacy 
of the PTSD symptomatology and sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a link, or nexus, between the current symptomatology 
and the claimed in- service stressor. 38 C.F.R. § 3.304(f).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107. A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence. 38 C.F.R. 
§ 3.102. When a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). The preponderance of the 
evidence must be against the claim for benefits to be denied. See 
Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for an acquired psychiatric 
disorder to include PTSD and depression.

The Veteran identified his stressors in various written 
statements and in testimony before the undersigned Veteran's Law 
Judge in June 2007.  In pertinent part, he reported that he was 
assigned as a track and wheel mechanic with Headquarters Company, 
2nd Infantry, 18th Battalion, 197th Infantry Brigade 
(mechanized), which was attached to the 24th Infantry Division.  
He testified that he worked with Echo Company also, and that his 
unit was part of the forces that participated in combat in Iraq 
in February 1991 and he was exposed to the aftermath of the 
assault involving "Highway 8".  

Service medical records show no complaints of or treatment for a 
psychiatric condition.  His reports of medical history and 
examination and entrance to and discharge from active service 
show no psychiatric complaints, defects, diagnoses, or other 
findings.  

VA and private medical records reflect that the Veteran is 
diagnosed with PTSD, major depression, and generalized anxiety 
disorder.

In November 2003, the Veteran's treating counselor and licensed 
clinical social worker, proffered a statement reflecting that the 
Veteran had been diagnosed with major depression, PTSD, 
generalized anxiety disorder, and somatization disorder as the 
result of stressful events he experienced during his active 
service in the SWA.  He reported that the Veteran described 
having to travel in the desert for long hours at night with no 
roads, signposts, or lights and that there were times his unit 
lost track of the units they were following and had no idea where 
they were.  He described being shot at where there was no place 
to take cover, and passing people who had died during the night, 
their legs and head blown off, entire bodies crushed by the 
tanker who drove over them without lights on in the night.  He 
described injured children and adults in great pain where he and 
his fellow soldiers could not help.  He described being in fear 
of people potentially being human bombs.  In one incident, he 
described an unmarked plane which appeared to fly straight at 
them.  The unit was on high ground and clearly visible.  There 
was great confusion as to whether or not to fire, and no superior 
was available to give orders.  The plane missed them, but got 
close enough for them to feel and to smell the engine.  

Medical records from the U.S. Postal Service dated in April 2003 
show that the Veteran at that time had been seen by a clinical 
social worker, psychiatrist, and a psychologist who all 
independently concluded that he suffered with a long term 
depressive reaction with symptoms of PTSD.  This document was 
signed by a Ph.D. and staff psychologist.  An April 2005 entry 
signed by a psychiatrist shows that the Veteran had been 
diagnosed with PTSD and depressive disorder.  In September 2006, 
an entry signed by a psychiatrist shows that the Veteran 
continued to exhibit serious mood disorder and other symptoms 
consistent with the diagnoses of PTSD and depressive disorder.

VA treatment records dated in 2005 reflect diagnoses of PTSD and 
depressive disorder, including by a staff psychiatrist.  

It is noted that the opinion as to the etiology of the Veteran's 
diagnosed PTSD, major depression, and anxiety disorder was 
provided by a licensed clinical social worker.  But it is further 
observed that the diagnoses have since been confirmed by a 
private psychologist and private and VA psychiatrists and 
psychologists.  These records provide no other etiology for the 
prescribed condition and, while the entries note relationship 
problems and stress with work, they also record intrusive 
traumatic memories such that the Veteran's treating VA 
psychiatrist recommended that the Veteran avoid media coverage 
about the current Gulf War.  The Board thus accepts that the 
Veteran is diagnosed with an acquired psychiatric disorder to 
include PTSD, major depression, and generalized anxiety disorder, 
that has been found by his treating medical professionals to be 
the causal result of stressors he experienced while on active 
service in SWA.  

Given the foregoing, and the Veteran's testimony before the 
undersigned Veteran's Law Judge as to his stressors, including 
his unit's participation in combat, the Board remanded this claim 
for development and stressor verification in August 2007.  The RO 
was directed to verify the Veteran's service history, to obtain 
his complete service personnel records, and to attempt to verify 
the claimed stressors-specifically his unit's participation in 
combat under Pentecost v. Principi, 16 Vet. App. 124, 128-9. 
(2002).  In this regard, the RO was directed to obtain unit 
histories, unit operating reports/lessons learned (OR/LL) reports 
and other documentation as necessary.  Of particular import were 
the Veteran's service personnel records, as those of record were 
incomplete, showing his units of assignment and duties only 
through 1989, and reflecting service in SWA, Saudi Arabia, from 
September 1990 through March 1991. 

The RO requested verification the Veteran's dates of service with 
the National Personnel Records Center and requested the Veteran's 
service personnel records, and unit histories, OR/LL reports and 
other documentation for the Veteran's unit.  It then referred the 
Veteran's stressors to the U. S. Army & Joint Services Records 
Research Center (JSRRC).

The RO received verification of the Veteran's service dates, but 
did not receive the requested service personnel records, or unit 
documentation.  The RO conducted no follow-up.

In October 2007, NPRC confirmed that the Veteran served in SWA 
from September 1990 through April 1991.  His report of discharge 
reflects that he was last assigned to Echo Company, 2nd 
Battalion, 18th Infantry Regiment, 3rd Brigade, 24th Infantry.  
The Veteran testified that he was assigned to Headquarters 
Company, but worked with Echo Company also.  Service treatment 
records are consistent with this, reflecting he was assigned to 
HHC 2/18 Infantry, 3-24 ID or 2/18th throughout.  

In March and April 2003, JSRRC confirmed that the Veteran was 
assigned to Echo Company, 2nd Battalion, 18th Infantry Regiment, 
3rd Brigade, 24th Infantry Division.  The reports are somewhat 
confusing.  Although the search was conducted under the Veteran's 
identification number, the text discusses a person by a different 
name.  Also, the search results appear to provide information for 
every month except the month in which the Veteran indicated his 
stressors occurred, February 1991.  Hence the record shows he was 
assigned to the unit from October 1990 through January 1991, and 
from March 1991 through May 1991.  This information nonetheless 
reflects that the 2nd Battalion, 18th Infantry was part of the 
lead task forces under the 197th Infantry Brigade that came into 
contact with the Iraqi 3rd Commando Regiment of the RGFC.  The 
197th Infantry Brigade reported taking fire resulting in two task 
force soldiers wounded and six enemy soldiers killed.   

An internet search reflects that in February 1991, as it was 
poised to advance into combat, the 24th Infantry Division 
(mechanized) included the 197th Infantry Brigade (mechanized), 
under which the 2nd Battalion (mechanized) 18th Infantry was 
assigned.

Further internet search shows that the 24th Infantry Division, 
part of the Rapid Deployment Force, was one of the first units 
deployed to SWA as part of Desert Shield when the United Nations 
intervened in Kuwait in 1990.  The 24th was assigned to the XVIII 
Airborne Corps as the corps' heavy-armored division, and included 
the regular Army's 197th Infantry Brigade (mechanized).  The 
Division was initially stationed in Saudi Arabia.

Once the attack [Desert Storm] commenced on 
February 24, the 24th Infantry Division 
formed the east flank of the corps with the 
3rd Armored Cavalry Regiment.  It blocked 
the Euphrates River valley to cut of Iraqi 
forces in Kuwait and little resistance ...

On February 26, the 24th Division advanced 
through the valley and captured Iraqi 
airfields at Jabbah and Tallil.  At the 
airfields, it encountered entrenched 
resistance form the Iraqi 37th and 49th 
Infantry Divisions, as well as the 6th 
"Nebuchadnezzar" Mechanized Division of 
the Iraqi Republican Guard.  Despite some 
of the most fierce resistance of the war, 
the 24th Infantry Division destroyed the 
Iraqi formations and captured the two 
airfields the next day.  The 24th then moved 
east with VII Corps and engaged several 
Iraqi Republican Guard divisions.  

Further internet search reveals that the "Highway of Death" is 
the

road between Kuwait and Basra on which 
Iraqi military personnel were attacked and 
killed by American aircraft and ground 
forces during the United Nations Coalition 
offensive in the Gulf War, on the night of 
February 26-February 27, 1991, resulting in 
the destruction of hundreds of vehicles and 
the death of, according to the United 
States military, a few hundred Iraqi 
soldiers and civilians, including some 
Palestinians and Kuwaitis.  The scenes of 
carnage on the road are some of the most 
recognizable images of the war.  

The Highway of Death is known officially as 
Highway 80.  It runs from Kuwait City to 
the border towns of Abdali (Kuwait) and 
Safwan (Iraq), and then on to Basra.

The US Army Chief of Military History website shows that the 18th 
Infantry was awarded campaign participation credit in SWA for the 
Defense of Saudi Arabia, the Liberation and Defense of Kuwait; 
and Cease-fire.

This research corroborates the Veteran's stressors as reported to 
his clinical social worker and as he provided in sworn testimony 
to the undersigned Veterans Law Judge.  His discharge documents 
and his service treatment records show he was assigned to the 2nd 
Battalion, 18th Infantry and there is no evidence or information 
that would indicate he was not assigned to this unit during the 
month of February 1991.  The Veteran's unit, according to both 
JSCRR reports and internet research, was assigned to the 197th 
Infantry Brigade (mechanized) which, in turn, was assigned to the 
24th Division which was part of the ground forces that commenced 
and carried out the attack, Desert Storm, in February 1991.  
Hence, the Veteran's unit served in combat. 

If a unit is shown to have participated in combat, the veteran's 
presence with his unit at the time of the combat is sufficient to 
verify his claimed stressors. See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  The Veteran's unit clearly served in combat.  
The Veteran thus served, at the least, under combat conditions.  
His stressors are consistent with the circumstances of combat.  
Moreover, they are clearly corroborated by the military 
historical data.

Service connection for an acquired psychiatric disorder to 
include PTSD, major depression, and an anxiety disorder is 
warranted.  38 U.S.C.A. § 1154(b).





ORDER

Service connection for a psychiatric disorder to include PTSD, 
depressive disorder, anxiety disorder, major recurrent 
depression, anxiety, and PTSD is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


